DETAILED ACTION
	The response dated 1/17/2022 has been entered and is treated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 62-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,106,342 to Avalos in view of US 9,481,531 to Stone.
Regarding claim 62 Avalos discloses a vehicle restraint system comprising: a barrier (116) to restrain a rear impact guard (RIG) of a vehicle, the barrier movable between a stored position and an operational position; a horizontal RIG sensor (140/142) to sense a distance between the horizontal RIG sensor and the rear of the trailer (col. 5 lines 50-55); and a controller (col. 7 lines 10-14 and col. 8 lines 47-50) to enable the barrier to move to the operational position when the distance between the horizontal RIG sensor and the trailer is less than a distance threshold.
Avalos does not explicitly disclose measuring the distance to the RIG, but rather refers to measuring the distance to the “rearmost portion of the trailer.”  Avalos also does not disclose a main body moveable along a track and the RIG sensor carried by the main body and moveable relative to a dock wall of a loading dock.
Stone teaches a vehicle restraint including a main body (36 and figure 1) moveable along a track (24) in order to provide vertical adjustment as is well known and widely used in the art and the combination the RIG sensor carried by the main body and moveable relative to a dock wall of a loading dock because doing so would prevent the moving portions of the retaining means from blocking the sensor. 
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Avalos to include a main body moveable along a track and the RIG sensor carried by the main body and moveable relative to a dock wall of a loading dock in order to provide vertical adjustment as is well known and widely used in the art and to prevent the sensor from being blocked.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Avalos and Stone to include measuring the distance to the RIG because the RIG is generally at least part of the “rearmost portion of the trailer” and given the restraint engages the RIG knowing the distance to the RIG most directly correlates to knowing when to engage the retaining mechanism.  
Regarding claim 63 Avalos discloses a vertical RIG sensors to detect the RIG positioned above the barrier prior to the controller enabling movement of the barrier to the operational position (see figure 3, other of 140/142).  It is noted that the sensor is capable of performing the claimed detection function and thus reads on the claim.  See MPEP 2114.
Regarding claim 64 Avalos discloses all the limitations except a barrier sensor to sense a rotational position of the barrier relative to an axis of rotation of the barrier.
Stone teaches a barrier system which includes barrier sensor (22) to sense a rotational position of the barrier relative to an axis of rotation of the barrier col. 4 lines 18-22) in order to monitor and control the barrier (see col. 3 lines 10-18).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Avalos to include a barrier sensor to sense a rotational position of the barrier relative to an axis of rotation of the barrier, as taught by Stone, in order to monitor and control the barrier.
Regarding claims 65-68 Avalos and Stone teach all the limitations of the claims but are silent regarding the barrier sensor is to sense the barrier is in a lower fault state or an upper fault state, the controller does not enable movement of the barrier toward the operational position when the barrier is in the lower fault state, the barrier sensor is to sense that the barrier is in the lower fault state when the barrier is unable to move to the operational position, and the barrier is at a rotational position that is less than a rotational position corresponding to the operational position and the barrier sensor is to sense the barrier is in the upper fault state when a rotational position of the barrier exceeds an upper rotational limit of the operational position.
That said it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Avalos and Stone to include the barrier sensor is to sense the barrier is in a lower fault state or an upper fault state, the controller does not enable movement of the barrier toward the operational position when the barrier is in the lower fault state, the barrier sensor is to sense that the barrier is in the lower fault state when the barrier is unable to move to the operational position, and the barrier is at a rotational position that is less than a rotational position corresponding to the operational position and the barrier sensor is to sense the barrier is in the upper fault state when a rotational position of the barrier exceeds an upper rotational limit of the operational position, because Stone discloses monitoring the state of the retaining hook and identifying certain faults/errors.  The claims merely entail defining certain operating ranges/characteristics of the retaining hook and controlling the hook in accordance with these criteria.  This entails automating a manual activity as previously these fault states were identified and rectified by an operator.  See MPEP 2144.04 III.
Regarding claims 69 see Avalos at col. 9 lines 1-5.

Allowable Subject Matter
Claims 70-81 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the way in which the vertical RIG sensor is utilized to verify the RIG is not detected by the sensor prior to enabling the barrier to move into the engaged position differentiates the claims from the prior art when considered in combination with the other limitations of the claims.

	
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 1/17/2022, with respect to the rejection(s) of claim(s) 62 under Avalos have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Avalos and Stone as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3619